Matter of Rhames v City of New York (2015 NY Slip Op 05759)





Matter of Rhames v City of New York


2015 NY Slip Op 05759


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Gonzalez, P.J., Sweeny, Renwick, Saxe, Feinman, JJ.


15608 308813/12

[*1] In re Kasheem Rhames, Petitioner-Respondent,
vCity of New York, Respondent-Appellant.


Zachary W. Carter, Corporation Counsel, New York (Benjamin C. Roth of counsel), for appellant.
Louis C. Fiabane, New York, for respondent.

Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered April 17, 2014, which granted petitioner's motion to deny respondent City of New York's workers' compensation lien, unanimously reversed, on the law, without costs, and the motion denied.
Petitioner, an employee of the Department of Education, was injured when, while helping to unload a delivery of paper inside the school building where he worked, the skid that was carrying the paper fell on his foot. Under the circumstances presented, petitioner is not entitled to recover no-fault benefits (see  Insurance Law § 5103[a][1]), since the delivery person's vehicle
was clearly not a proximate cause of petitioner's injuries (see Walton v Lumbermens Mut. Cas. Co. , 88 NY2d 211, 215 [1996]). Accordingly, the application to deny the workers' compensation lien should have been denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK